Citation Nr: 1526258	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  09-42 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in July 2008 and in November 2008 that, in pertinent part, declined to reopen a claim for service connection for PTSD on the basis that new and material evidence had not been received. The Veteran timely appealed.

In September 2011, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD, and the evidence during the pendency of this appeal reflects both PTSD and other psychiatric disorders, the claim on appeal had been recharacterized by the Board as encompassing both PTSD and an acquired psychiatric disability other than PTSD.

In a February 2012 decision, the Board reopened and denied service connection for PTSD; and remanded service connection for an acquired psychiatric disability other than PTSD for further development.

In a May 2014 decision, the Board denied service connection for an acquired psychiatric disability other than PTSD.

The Veteran appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

Thereafter, in February 2015, the Veteran submitted VA Form 21-22a, Appointment of Individual as Claimant's Representative, in which he appointed his current attorney as his representative.  In March 2015 and in April 2015, the Veteran's representative submitted additional evidence and waived initial consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304(a) (2014).

The issue of entitlement to a TDIU has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney when further action is required.


REMAND

In the Joint Motion, the parties essentially agreed that a March 2012 VA examination was inadequate because the report of that examination provided an unclear rationale for the opinion rendered.

The Veteran contends that service connection for an acquired psychiatric disability other than PTSD is warranted on the basis of its onset in active service.   In this regard, he reported experiencing numbness and shock, as well as paranoia, following an incident in 1967 or 1968 in which he witnessed an aircraft crashing and exploding on the runway at the Minot Air Force Base during active service.  He also reported that his basic training had been incredibly stressful, and that some in-service psychiatric symptoms predated the crash-e.g., hearing his drill instructor yelling at him, even when he was not near. 

The aircraft accident has been corroborated by the U.S. Department of the Air Force as occurring near the flight line at Minot Air Force Base on January 17, 1968.  The aircraft had lifted off the runway and disappeared into the fog, and was reported airborne.  Several minutes later, a fire was reported adjacent to the end of the runway.  Flying time was estimated to be 19 seconds, and all aboard the aircraft were killed.

The Veteran's service treatment records reflect neither findings nor complaints of any psychiatric disability.  On a "Report of Medical History" completed by the Veteran in November 1968, he checked "no" in response to whether he ever had or now had depression or excessive worry, or nervous trouble of any sort.  Clinical evaluation at the time of the Veteran's separation examination in November 1968 specifically revealed normal neurologic and psychiatric systems. 

A VA hospital discharge summary, dated from July 1989 to August 1989, first shows a diagnosis of an organic psychosis secondary to cocaine abuse, as well as a diagnosis of cocaine dependence.  Records reveal a history of cocaine abuse since 1965, and that the Veteran had been transient and living on the streets since December 1988.  The Veteran denied any psychiatric history, and he claimed that paranoia was the only thing that was precipitated by cocaine.

VA records, dated in November 1989, show that the Veteran was hospitalized on several occasions for complaints of hearing voices and combat sounds and seeing body parts-all resulting from seeing an in-service plane crash.  Records reveal that the Veteran had a long history of alcohol abuse, and that he had been using marijuana and abusing cocaine since 1967.  During the hospitalization, the Veteran complained of difficulty sleeping; increased auditory and visual hallucinations; and tremendous increase in his anxiety.

In May 1990, the Veteran reported experiencing anxiety and emotional distress, and that he crawled on the floor and locked himself up for days to avoid being seen by anyone.

The report of a November 1991 VA psychiatric examination reflects complaints of feeling depressed, having nightmares, feeling nervous, and having difficulty sleeping.  The Veteran reported having recurrent thoughts of witnessing the 1967 airplane crash; and he admitted to using alcohol and cocaine since 1967, following the incident and throughout the years.  The Axis I diagnoses included PTSD; and polysubstance abuse, cocaine and alcohol.  The examiner commented that dysthymia should be considered a leading additional Axis I diagnosis, which could be present independent from the polysubstance abuse.  

In January 1999, an independent psychiatrist opined that the Veteran's history of cocaine abuse and any underlying primary Axis I pathology are likely equally responsible for his current symptomatology; and noted that the Veteran, generally, could not recall information about his history of drug and alcohol abuse.  The psychiatrist indicated that the Veteran's history was obscured by his significant drug and alcohol abuse, and concluded that much of the Veteran's alleged paranoia and psychosis would have resulted from his cocaine dependence.

Records show that the Veteran was last hospitalized in 2000 for symptoms of marked paranoia and hallucinations.

In March 2012, a VA examiner noted the Veteran's mental health history; and opined that the Veteran currently had diagnoses of polysubstance dependence, mood disorder not otherwise specified, and an anxiety disorder not otherwise specified.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis because the symptoms reported by the Veteran-i.e., unstable/fluctuating moods, hearing voices, olfactory hallucinations (namely, smelling burning fuel)-were frequently associated with drug abuse; and, hence, could not exclusively be attributed to the past trauma (i.e., witnessed plane crash) or to clinically significant depression or anxiety disorders.  The examiner noted that the Veteran did not endorse any symptoms of psychosis whatsoever.  The examiner also found that the Veteran's reported symptoms could equally be attributed to any of the aforementioned diagnoses; and reasoned that the several diagnoses involving severe thought disorders appear to have been diagnosed over the course of the Veteran's life subsequent to his separation from active service and during a period of chronic, sustained dependence on cocaine.

In April 2015, a private licensed psychologist performed an objective assessment and opined that, given no documented use and/or abuse of substances in almost twenty years, it seemed at least as likely as not that the symptoms currently experienced had their origin in the Veteran's in-service traumatic experiences.  The psychologist noted that the Veteran currently is being treated by a psychiatrist and undergoes group therapy on a regular basis.  Diagnoses included major depressive disorder, recurrent, with psychotic features; polysubstance abuse, by history, now in full and sustained remission; PTSD by history, and psychosis, not otherwise specified, by history.

Given the uncertainties noted above as to the etiology of the Veteran's acquired psychiatric disability other than PTSD, the medical evidence of record is insufficient to make a decision on the claim.  Hence, the Veteran is entitled to a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, dated from April 2012; and associate them with the Veteran's claims file (physical or electronic).

2.  Afford the Veteran a VA mental status examination to determine the etiology of any acquired psychiatric disability other than PTSD found to be present, and expressing an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability other than PTSD is the result of disease or injury incurred or aggravated during service, to specifically include witnessing an aircraft accident near the flight line at Minot Air Force Base on January 17, 1968; or other incidents of active service, as credibly reported by the Veteran. 

Note that the lack of documented treatment in service does not diminish the credibility of the Veteran's statements that he experienced symptoms in service.  Attention is invited for comment to the November 1991 VA examination, noting that dysthymia should be considered a leading additional Axis I diagnosis; the January 1999 independent psychiatrist's opinion; the report of the March 2012 VA examination, for clarification of the rationale; and the April 2015 licensed psychologist's opinion.
 
The examiner is asked to explain the reasons behind any opinions offered. The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file, to include a copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the examiner; and the examination report should note review of the file.

3. After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) to the Veteran before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

